Citation Nr: 0816903	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-32 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for herniated nucleus pulposus at L5-S1 with left 
L5 radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and fellow serviceman




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1995 
to January 2000.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO, in pertinent part, determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for herniated nucleus pulposus at L5-S1 
with left L5 radiculopathy had not been received.  


FINDINGS OF FACT

1.  In April 2001, the RO denied service connection for 
herniated nucleus pulposus at L5-S1 with left L5 
radiculopathy.  The veteran submitted a notice of 
disagreement in the following month but did not perfect an 
appeal by filing a substantive appeal after receipt of a 
statement of the case in January 2002.  

2.  The evidence received since the RO's April 2001 denial of 
service connection for herniated nucleus pulposus at L5-S1 
with left L5 radiculopathy does not raise a reasonable 
possibility of substantiating service connection for such a 
disability.  


CONCLUSIONS OF LAW

1.  The RO's April 2001 denial of service connection for 
herniated nucleus pulposus at L5-S1 with left L5 
radiculopathy is final.  38 U.S.C.A. § 7105 (West 2000); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2000); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

2.  The evidence received since the RO's April 2001 denial of 
service connection for herniated nucleus pulposus at L5-S1 
with left L5 radiculopathy is not new and material, and the 
claim for service connection for such a disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In a June 2006 letter in the present case, the Appeals 
Management Center (AMC) provided the veteran with the 
criteria for his new and material claim.  Specifically, in 
this document, the AMC acknowledged the prior denial of 
service connection for a low back disorder and notified the 
veteran that "new and material" evidence was necessary to 
reopen that issue.  The RO explained to the veteran that the 
necessary evidence must demonstrate that this disorder was 
incurred in or aggravated by (e.g., related to) his active 
military service, as such evidence was not present at the 
time of the prior final decision.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Additionally, the correspondence notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  In addition, the letter informed the 
veteran of his opportunity to submit "any pertinent 
evidence," "any other evidence or information that . . . 
[he] think[s] . . . [would] support . . . [his] claim," and 
"any evidence in . . . [his] possession that pertains to . . 
. [his] claim."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Further, the June 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the claim adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  Clearly, in the 
present case, June 2006 correspondence was not issued prior 
to the initial denial of the new and material issue on appeal 
in March 2003.  In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in May 2007, 
the claim on appeal was readjudicated, and a supplemental 
statement of the case (SSOC) was issued.  Consequently, the 
Board finds that nothing about the evidence or any response 
to the RO's notification suggests that the claim adjudicated 
in this decision must be re-adjudicated ab initio to satisfy 
the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the new and 
material claim adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

The Board acknowledges that the veteran has not been accorded 
a VA examination pertinent to his low back claim.  As the 
Board will discuss in the following decision, however, the 
additional evidence received since the prior final denial of 
service connection for a low back disorder in April 2001 
simply includes records of recent low back treatment without 
competent evidence of an association between diagnosed low 
back disorders and the veteran's active military duty.  Thus, 
his low back claim will not be reopened.  Consequently, the 
Board concludes that a remand to accord the veteran a VA 
examination pertinent to his low back claim is not necessary.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issue on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in response to the most recent SSOC which was issued in 
May 2007, the veteran stated that he had no more information 
or evidence to submit to VA that would substantiate his claim 
and requested that his case be returned to the Board for 
further appellate consideration as soon as possible.  
Consequently, the Board will proceed to adjudicate the 
following new and material issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

According to evidence available at the time of the April 2001 
decision (which includes, in particular, copies of service 
medical records forwarded to the RO by the official service 
records department agency), at the January 1995 service 
enlistment examination, the veteran denied ever having 
experienced recurrent back pain.  This evaluation 
demonstrated that the veteran's spine was normal.  In August 
1995, approximately one-and-a-half weeks after entering 
active duty, the veteran sought treatment for back pain and 
reported that he had hurt his back playing baseball five 
months earlier.  He received subsequent in-service treatment 
for lumbosacral strain secondary to sit-ups in September 1995 
and for lumbosacral strain and muscle injuries after having 
played basketball in August 1997.  

At the October 1999 separation examination, however, the 
veteran denied ever having experienced recurrent back pain.  
The evaluation demonstrated that his spine was normal.  He 
was discharged from active military duty in January 2000.  

A December 2000 VA spine examination (which included 
radiographic films, electromyograph testing, as well as 
magnetic resonance imaging) provided diagnoses of 
straightening of the lumbar lordosis due to muscle spasm, 
degenerative disc disease with central herniated nucleus 
pulposus and mild narrowing the neural foramina at the L5-S1 
level, as well as left L5 radiculopathy.  At that 
post-service evaluation, the veteran denied having sought any 
back treatment since his separation from active military 
duty.  

Based on this evidence, the RO, in April 2001, determined 
that the in-service episodes of treatment for lumbosacral 
strain were acute and transitory and resolved without 
residual chronic disability.  In support of this finding, the 
RO cited the negative separation examination, as well as the 
veteran's admission (at the December 2000 VA spine 
examination) that he had not received any treatment for his 
low back since his discharge from service.  In addition, the 
RO found no competent evidence of an association between the 
diagnosed lumbosacral spine disorders, which were first shown 
almost one year after the veteran's discharge from active 
military duty, and such service.  Consequently, the RO denied 
service connection for such disorders.  

VA medical records subsequently received reflected additional 
low back treatment and evaluation from December 2000 to 
January 2001.  Although the veteran initiated an appeal of 
the RO's April 2001 denial of his low back claim by timely 
filing a notice of disagreement, he failed to perfect an 
appeal by submitting a substantive appeal after receipt of 
the statement of the case in January 2002.  Consequently, the 
RO's April 2001 decision became final.  38 U.S.C.A. § 7105 
(West 2000); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2000); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's current 
request to reopen his claim for service connection for a low 
back disability was filed in January 2003.  Therefore, the 
amended version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the RO's April 2001 decision, there was no 
competent evidence of an association between the diagnosed 
low back disorders and the veteran's active military duty.  
Additional evidence received since that earlier decision 
includes VA and reserve medical records reflecting continued 
treatment for herniated nucleus pulposus at the L5-S1 level 
which is manifested by pain and radiculopathy.  Also, the 
veteran has continued to assert that this currently diagnosed 
spine disability is the result of the lumbosacral strains 
that he sustained during service.  See, e.g., June 2004 
hearing transcript (T.) at 4-32, 35-43.  A fellow serviceman 
attests to the veteran's in-service back complaints.  
T. at 33-35.  

Significantly, the additional documents received after the 
RO's April 2001 decision (including the hearing transcript as 
well as the VA and reserve medical records) do not provide 
competent evidence of an association between the diagnosed 
herniated nucleus pulposus at the L5-S1 level (which is 
manifested by pain and radiculopathy) and the veteran's 
active service.  Such additional evidence is, therefore, not 
probative and does not raise a reasonable possibility of 
substantiating the claim for service connection for this 
disability.  The additional evidence is not new and material, 
as contemplated by the pertinent law and regulations, and 
cannot serve as a basis to reopen the veteran's claim for 
service connection for herniated nucleus pulposus at L5-S1 
with left L5 radiculopathy.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2007).  


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for service connection for herniated nucleus 
pulposus at L5-S1 with left L5 radiculopathy not having been 
received, the appeal is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


